REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: using a processor to perform operations including: receiving first data representing a first three-dimensional (3D) model of an object to be manufactured; obtaining second data describing a second 3D model, wherein the second 3D model represents a bounding box having one or more sides adjoining a surface of the object within the first 3D model; and based on the first data and the bounding box, automatically generating third data indicating one or more parameters of the workholding frame, wherein the workholding frame and the object are to be formed by a subtractive process based on the one or more parameters as a single workpiece from a blank of material during a machining process associated with the object, and wherein the workholding frame surrounds a portion of the object and is attached to the object by one or more tabs of the material formed by the machining process before separation of the workholding frame from the object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU K NGUYEN/Primary Examiner, Art Unit 2616